DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, in the reply filed on 2/25/22 is acknowledged. In the reply filed 6/6/22, Applicant has elected a method using a TNFRSF agonist only the first culture step, a 4-1BB agonist as the species of TNFRSF agonist for the first culture step, and a non-myeloablative lymphodepletion regimen as the species of combination treatment. Claims 116-117, 121-122, 131-133, 137, 139 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 4, 9, 12, 21, 24-25, 27, 62-63, 93 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-3, 23,  26, 28, 30, 34, 46, 48, 50, 56, 66-70, 92, 94, 96, 112, and 114 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 23,  26, 28, 30, 34, 46, 48, 50, 56, 66-70, 92, 94, 96, 112, and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 68 are indefinite in the recitation of a culture medium comprising OKT-3 (anti-CD3 antibody).  Specifically, it is unclear whether the parenthetical recitation of anti-CD3 would encompass using any anti-CD3 antibody, or whether the claims require using the specific species OKT-3.  The instant specification in paragraph 736 defines OKT-3 to refer to a monoclonal antibody or variant directed against CD3, and includes commercially available forms such as OKT-3.  Thus, it appears that the claims are intended to encompass any anti-CD3 antibody, and for the purposes of examination, the claims are being interpreted to encompass any anti-CD3. Amendment to recite anti-CD3 antibody would be remedial. 

Claim 114 is indefinite since the claim depends from canceled claim 31.  Therefore, the scope of the claim cannot be established.
	

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of fragments, derivatives, variants, and biosimilars.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are directed to a method expanding TIL or a method of expanding TIL and treating cancer employing 4-1BB monoclonal antibodies, such as or any fragment, variant, derivative or biosimilar thereof.  The claims encompass methods employing a broad genus of structurally different agonists antibodies.  For example, the claims would encompass variants of a genus of different monoclonal antibodies, such as variants of urelumab, with any number of amino acid differences, including in the CDR sequences.  The claims would encompass a genus of fragments comprising a single domain of said antibodies, for example. The instant specification does not specifically disclose any specific variants, fragments, derivative, or biosimilar of the recited monoclonal antibody species.  The specification does not disclose a correlation between the structure of said antibodies or agonists and agonist function. 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
In the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making variants, derivatives, fragments, or biosimilars with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed variants, derivatives, fragments, or biosimilars to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 23,  28, 30, 34, 46, 48, 50, 56, 68-70, 94, 96, 112, and 114 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO2015/157636 (of record).
WO2015/157636 teaches a method of adoptive cell therapy for treating a patient with cancer comprising culturing tumor fragments from a resected tumor of the patient in a culture medium containing IL-2 and a 4-1BB agonist to expand TIL, and proving a second rapid expansion in a first culture medium comprising anti-CD3, PBMC, IL-2, harvesting the TIL and administering the expanded TIL to the patient (see page 2, 9-11, Figure 11,  in particular). WO2015/157636 teaches using OKT3 as the anti-CD3 in amounts of 30 ng/ml (see page 10, in particular). WO2015/157636 teaches treating cancers such as melanoma (see page 25, in particular). WO2015/157636 teaches that the first culture is performed for 3 weeks (i.e. 21 days, see page 28, in particular). WO2015/157636 teaches performing the second culture period for 2 weeks (see page 29, in particular). WO2015/157636 teaches using 6,000 IU/ml IL-2, and 30 ng/ml anti-CD3 (see page 28-29, in particular). WO2015/157636 teaches obtaining post-REP TIL fold expansion of 2000-4000 fold in 2 weeks, which would necessarily mean that the cells expanded at least 50 fold by day 7, see page 7 and Fig. 9A, in particular. WO2015/157636 teaches culturing in tissue culture plates or flasks (i.e. gas permeable containers, see pages 28-29, in particular). WO2015/157636  teaches administering nonmyeloablative lymphodepleting chemotherapy prior to administering the TIL (see page 22, in particular). WO2015/157636   teaches 4-1BB antibody BMS 663513 (i.e. urelumab) at a 10 ug/ml concentration  (see page 28, in particular). WO2015/157636   teaches that after the first culture in IL-2 and the 4-1BB agonist, the TIL expand by at least 5 fold (see Figure 2, in particular). WO2015/157636  teaches adding the 4-1BB agonist each time the TIL were fed with IL-2 (see page 34)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 23,  26, 28, 30, 34, 46, 48, 50, 56, 66-70, 92, 94, 96, 112, and 114   is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/157636, in view of US 2012/0244133 and Jin et al., 2012 (all of record).
The teachings of WO2015/157636 are described above. WO2015/157636 also teaches significant numbers of TIL from the cultured tumor fragments by day 7-13 (see Fig. 1-2 and page 34, in particular). 
The reference differs from the claimed invention in that it does not explicitly teach that the 41BB agonist is added at 2-5 day intervals, nor a culture timeframe of 11 days or less.
The ‘133 publication teaches a method of expanding TIL comprising culturing tumor fragments in a first culture in a gas permeable flask to expand the TIL, followed by a rapid expansion second culture also in a gas permeable flask.  The ‘133 publication teaches that the gas permeable flask is advantageous in producing increased numbers of TIL in the first culture, and teaches timeframes of the first culture of 7-13 days, and that the gas permeable containers yield consistently higher numbers of TIL (see page 7-8, in particular).  The ‘133 publication  teaches that the cells are fed with IL-2 containing medium every 2-5 days (see page 6, in particular). The ‘133 publication teaches that the rapid expansion can be performed for 10-14 days (see page 3, in particular).
Jin et al. teach that TIL culture and rapid expansion can be performed in a variety of gas permeable containers, and that the initial culturing of the TIL prior to rapid expansion can be performed over approximately 2-4 week period.  Jin et al. also teach that “young TIL”, that are provided with a shorter culture time are advantageous since they are associated with improved in vivo persistence (see page 2, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the culture parameters of the  method in the WO2015/157636, using the parameters taught by the ‘133 publication.  In particular, the ‘133 publication teaches that feeding with IL-2 can occur in 2-5 day increments in gas permeable flasks for optimized initial TIL expansion, and therefore the ordinary artisan would be motivated to use said timeframes when feeding with IL-2 and 4-1BB agonist in the method of WO2015/157636.  Furthermore, optimizing the timeframe of the first culture to provide a time period of less than 21 days would be routine and well within the purview of the ordinary artisan, because the prior art teaches timeframes of approximately 1-2 weeks are suitable for initial expansion of TIL as taught by the ‘133 publication and Jin et al.  Regarding the instant claims which are limited to a timeframe of 11 days or less,, the ordinary artisan would be motivated and have a reasonable expectation of success in using a shorter timeframe, such as an 11 day timeframe, since Jin teach that that “young TIL”, that are provided with a shorter culture time are advantageous since they are associated with improved in vivo persistence. Similarly, a timeframe of 11 days for rapid expansion would have bene obvious for the same reasons.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 23,  26, 28, 30, 34, 46, 48, 50, 56, 66-70, 92, 94, 96, 112, and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 95, 112, 114, 159-160, 162-164, 166-167 of copending Application No. 17/196,018, (reference application), in view of WO2015/157636. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘018 application claims a method of treating a subject with cancer comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with IL-2 for 21 days or less and a second rapid expansion with IL-2, PBMC, OKT-3, for 14 days or less, and administering the TIL.  The ‘018 application claims concentrations of  IL-2 and anti-CD3 at concentrations within the scope of the instant claims, using gas permeable containers, treating melanoma as the type of cancer, and, performing the first and second culture for 11 days or less, and administering non-myeloablative therapy prior to administration of TIL. Although the ‘018 application does not specifically claim that the first culture comprises a 4-1BB agonist, it would be obvious to include one based on the advantages taught by WO2015/157636 for the same reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 96, 112, and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65, 68-76, 82-98 of copending Application No. 17/050,552 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘552 application claims a method of treating a subject with cancer comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with IL-2 for 3-14 days and a second rapid expansion with IL-2, OKT-3, and antigen presenting cells for 7-14 days, and administering the TIL.  The ‘552 application claims PBMCS as APCs, administering non-myeloablative therapy prior to administration of TIL, treating melanoma, including a 4-1BB agonist agonist during the first expansion. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 23,  26, 28, 30, 34, 46, 48, 50, 56, 66-70, 92, 94, 96, 112, and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11083752,  10517894, 11026974, 11058758, 10130659, 10166257, 10272113, 10363273, 10398734, 10420799, 10463697, 10639330, 10646517, 10695372, 10894063, 10925900, 11007225, 11007226, 11013770, 11040070, 11052116, and 11052115, in view of WO2015/157636, in view of US 2012/0244133 and Jin et al., 2012.
The issue patents all claim TIL for treating cancer, or methods of making TIL for a subject with cancer, wherein the TIL are produced by a process comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with IL-2 and a second rapid expansion with IL-2, OKT-3, and antigen presenting cells. The patents claim PBMCs as APCs, administering non- myeloablative therapy prior to administration of TIL, and treating melanoma or head and neck cancer.  The issued patents either claim culture timeframes within the scope of the instant claims, or alternatively such timeframes would be obvious based on the teachings of WO2015/157636, the ‘ 031 publication and Jin for the same reasons set forth above. Although not specifically claimed in the patents, it would be obvious to include 4-1BB agonist in the cultures based on WO2015/157636 for the same reasons set forth above. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644